PER CURIAM.
Upon consideration of the appellant’s “Motion for Clarification,” which the Court treats as a response to its order of September 22, 2003, this Court has determined that it lacks jurisdiction to review either the order denying rehearing or the order denying indigency status, entered by the lower tribunal on May 27, 2003, and May 14, 2003, respectively. See Fla.R.App. P. 9.130(a)(4); see also Brown v. Campion, 757 So.2d 535 (Fla. 1st DCA 2000). Accordingly, the appeal is hereby dismissed.
VAN NORTWICK, PADOVANO and HAWKES, JJ., concur.